Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/22 has been entered.

3.       Claims 21-40 are pending.

Response to Argument
4.	Applicant's arguments filed on 04/26/2022 have been fully considered are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	The claims 21, 24 26-27, 34, 37 and 39 are rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in view of Caronni et al. (US 7685312 B1) hereinafter referred as Caronni and further in view of  Sundaresan et. al. (US 20030033412 A1) hereinafter referred as Sundaresan.
Regarding claims 21, Josefsberg discloses a method for establishing a session with a clustered server environment (see fig 1.), the method comprising:
 receiving, at a client, a plurality of addresses, wherein each address of the plurality of addresses identifies a server in the clustered server environment (para.
[0016] and [0019] client receives a list of IP address from the DNS server); 
sending, from the client, a first request to connect to a first server identified by a first address of the plurality of addresses (para.[0016] client application tries to connect to the first IP address listed in the DNS resolver cache); 
prior to connection to the first server: selecting, by the client, subset of addresses from the plurality of addresses, the subset of addresses comprising a second address identifying a second server (para [0019]-[0020], [0050]-[0054], see also Figs1 and 5] upon selection of the optimal IP address, the client 520 attempts to establish a connection with the server 530. However, per a failure block 618, the connection fails. Receiving a list of IP addresses...selecting a best IP address from the list [i.e. client sends connection request with IP address xxx.xxx.xxx.197 and when connection fails; client sends connection request with different IP address i.e. xxx.xxx.xxx.199 (i.e. the second IP address, i.e. xxx.xxx.xxx.199 identifies server 530[i.e. second server]);and 
sending, from the client, a second request to connect to  the second server ([para [0019-0020], [0050- 0054], see also Fig1 and 5])
wherein the second server is different from the first server ([para. [0054], see also Fig1,4 and 5] second IP address, i.e. xxx.xxx.xxx.199 is different from first  IP address i.e. xxx.xxx.xxx.197).
Josefsberg may not explicitly disclose randomly selecting  subset of addresses from the plurality of addresses. 
 However, Caronni discloses randomly selecting  subset of addresses from the plurality of addresses (co. 4 lines 15-18)  the client randomly selects an address belonging to the address space that is mapped with the servers. The randomly selected address is located within a specific range in the address space).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg and include randomly selecting  subset of addresses from the plurality of addresses using the teaching of Caronni. One of ordinary skill in the art would have been motivated to do so in order to 
provide easy lookup using a hash function, when the data is needed.
Josefsberg in view of Caronni may not explicitly disclose receiving, from the second server in response to the second request, a first indication of success and based on the first indication of success, connecting to the second server.
However, Sundaresan discloses receiving, from the second server in response to the second request, a first indication of success ([see paragraph 0008] second request message is sent to `cluster` requesting second connection information for connecting to `server`, where the requested second connection information corresponds to the second server.  A second reply message containing the requested second connection information is received from `cluster`, the client application is connected to `server` on `cluster` based on the received second connection information); and
based on the first indication of success, connecting to the second server ([see paragraph 0008] second request message is sent to `cluster` requesting second connection information for connecting to `server`, where the requested second connection information corresponds to the second server.  A second reply message containing the requested second connection information is received from `cluster`, the client application is connected to `server` on `cluster` based on the received second connection information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg in view of Caronni and include receiving, from the second server in response to the second request, a first indication of success and based on the first indication of success, connecting to the second server using the teaching of Sundaresan. One of ordinary skill in the art would have been motivated to do so in order to efficiently connect client to specified server.

Regarding claims 24 and 37, Josefsberg in view of Caronni  and further in view of Sundaresan discloses claim 21 as recited above Josefsberg in view of Sundaresan may not explicitly disclose wherein the first address and the second address are randomly selected from the plurality of addresses. However, Caronni discloses wherein the first address and the second address are randomly selected from the plurality of addresses ([see col 4 lines 10-27 the client randomly selects an address belonging to the address space that is mapped with the servers. The randomly selected address is located within a specific range in the address space... a random choice is made to choose the server).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg in view of Sundaresan and include wherein the first address and the second address are randomly selected from the plurality of addresses using the teaching of Caronni. One of ordinary skill in the art would have been motivated to do so in order provide easy lookup using a hash function, when the data is needed.

Regarding claims 26 and 39, Josefsberg in view of Caronni and further in view of Sundaresan discloses claim 21 as recited above. Josefsberg further discloses wherein the plurality of addresses are received from a name resolution service (para [0016] and [0019]).
Regarding claim 27, Josefsberg in view of Caronni and further in view of Sundaresan discloses claim 26 as recited above. Josefsberg further discloses, wherein the name resolution service comprises a domain name system serve (see para [0017]-[0019]).

Regarding claim 34, Josefsberg discloses a system comprising: at least one processor; and memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least one processor (see Figs, 1 and 7), cause the system to perform a set of operations.  The rest of the claim limitations are rejected under the same rationale as claim 21, for reciting similar limitations. 

7.	The claims 22-23, and 35-36 are rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in view of Caronni et al. (US 7685312 B1) hereinafter referred as Caronni in view of Sundaresan et al. (US 20030033412 A1) hereinafter referred as Sundaresan and in further in view of Chen et al. (US20060047751)  hereinafter referred as Chen.
Regarding claims 22 and 35, Josefsberg in view of Caronni  and further in view of Sundaresan discloses claim 21 as recited above. Josefsberg in view of Caronni  and further in view of Sundaresan may not explicitly disclose receiving, from the first server in response to the first request, a second indication of success comprising a first load indication for the first server. However Chen discloses receiving, from the first server in response to the first request, a second indication of success comprising a first load indication for the first server ([see paragraphs 0019, 0037 and AB.] when a server initially receives a client request, it randomly selects another of the plurality of servers, referred to as a first-chance server, and forwards the request to this server.  Upon receiving the request, the first-chance server determines if it is overloaded and if not, processes the request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg/Caronni/Sundaresan  and include receiving, from the first server in response to the first request, a second indication of success comprising a first load indication for the first server using the teaching of Chen. One of ordinary skill in the art would have been motivated to do so in order to maintain more accurate load balancing and achieves significantly better performance.
Regarding claims 23, and 36, Josefsberg in view of Caronni and further in view of Sundaresan discloses claim 21 as recited above. Josefsberg in view of Caronni and further in view of Sundaresan may not explicitly disclose wherein the first indication of success comprises a second load indication for the second server and further comprising: comparing the first load indication and the second load indication to determine the second server has a lighter load than the first server. However, Chen discloses wherein the first indication of success comprises a second load indication for the second server and further comprising: comparing the first load indication and the second load indication to determine the second server has a lighter load than the first server ([see paragraphs 0020-0021] if the first-chance server is more heavily loaded than the next-neighbor server, it forwards the request to the next-neighbor server. the next-neighbor server processes the request, forwarding the response either directly to the client).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg/Caronni/Sundaresan  and include wherein the first indication of success comprises a second load indication for the second server and further comprising: comparing the first load indication and the second load indication to determine the second server has a lighter load than the first server using the teaching of Chen. One of ordinary skill in the art would have been motivated to do so in order to maintain more accurate load balancing and achieves significantly better performance.

8.	The claims 25 and 38 are rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in view of Caronni et al. (US 7685312 B1) hereinafter referred as Caronni in view of Sundaresan et al. (US 20030033412 A1) hereinafter referred as Sundaresan and in further in view of Lee et al. (US 7562129 B1)  hereinafter referred as Lee.

Regarding claims 25, and 38, Josefsberg in view of Caronni  and further in view of Sundaresan discloses claim 21 as recited above. Josefsberg in view of Caronni  and further in view of Sundaresan may not explicitly disclose wherein the second request is sent a predetermined period of time after sending the first request.  However,  Lee discloses wherein the second request is sent a predetermined period of time after sending the first request ([see col 8 lines 42-60] if the response time becomes excessive (i.e. the response time exceeds a threshold time) then user software 80 sends a request to name server 82 that it be connected to a different service selection server 71 (step 95).  Currently available name servers 82 support requests from client software to be connected to a different server.  The threshold time may be a preset value which is provided in user software 80 or may be a value which is computed from previous response times experienced by software 80.  Name server 82 returns the address of a different service selection server 71 for the user software 80 to connect to.  Name server 82 may select the different service selection server 71 randomly from other available service selection servers 71.  User software 80 then connects to the new service selection server 71.  The result is that the loads on service selection servers 71 tend to become balanced because user software 80 which is experiencing unacceptable response times from a service selection server 71 will switch to a different service selection server 71. Name server 82 may select the different service selection server 71 randomly from other available service selection servers 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg/Caronni/Sundaresan  and include wherein the second request is sent a predetermined period of time after sending the first request using the teaching of Lee. One of ordinary skill in the art would have been motivated to do so in order to create communication channels that provide the subscription to the subscriber automatically.

9.	The claim 28 is  rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in view of Caronni et al. (US 7685312 B1) hereinafter referred as Caronni in view of Sundaresan et al. (US 20030033412 A1) hereinafter referred as Sundaresan and further in view of Hawley (US 20050228884 A1)
Regarding claim 28, Josefsberg in view of Caronni  and further in view of Sundaresan discloses claim 21 as recited above. Josefsberg in view of Caronni  and further in view of Sundaresan may not explicitly disclose losing connection with the second server; sending a reconnection request to the second server; and reconnecting to the second server. However, Hawley discloses losing connection with the second server ([see paragraph 0037] in the event that a connection cannot be established, or a connection that has been established subsequently fails); sending a reconnection request to the second server ([see paragraph 0037] the client 1 attempts to reconnect to the same server); and reconnecting to the second server ([see paragraph 0037]) the reconnection to the server [i.e. second server).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg/Caronni/Sundaresan  and include losing connection with the second server; sending a reconnection request to the second server; and reconnecting to the second server using the teaching of Hawley. One of ordinary skill in the art would have been motivated to do so in order to efficiently select suitable server based on operation status of several servers, the client is enabled to achieve proper control over the load balancing process.

10.	The claims 29, and 40 are rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in view of Caronni et al. (US 7685312 B1) hereinafter referred as Caronni in view of Sundaresan et al. (US 20030033412 A1) hereinafter referred as Sundaresan and further in view of Lin et al. (US 20020073211 A1 ) hereinafter referred as Lin.
Regarding claims 29 and 40, Josefsberg in view of Caronni and further in view of Sundaresan discloses claim 21 as recited above. Josefsberg in view of Caronni  and further in view of Sundaresan may not explicitly disclose receiving a status message from the second server related to server performance; and in response to receiving the status message, sending, from the client, a new connection request to at least a third server, wherein the third server is part of the clustered environment; connecting to the third server; and providing, to the third server, a session identifier indicating a previously established session with the second server.. However, Lin discloses receiving a status message from the second server related to server performance ([see paragraph 0027 and Fig. 9] the load balancer is configured to balance the incoming load of browser requests among the webservers.  Once connected, the webservers may be configured to communicate amongst each other to share status information related to communication sessions between browsers and application servers); and in response to receiving the status message, sending, from the client, a new connection request to at least a third server, wherein the third server is part of the clustered environment, connecting to the third server ([see paragraph 0070]…the state server continues to monitor the webservers clustered for the application server. If, however, the webserver is found inactive, connecting to the new webserver [i.e. third sever]); and providing, to the third server, a session identifier indicating a previously established session with the second server ([see paragraphs 0026, 0042 and 0070] the new webserver downloads the browser information from the state machine, which was stored during the session between the browser and the former webserver serving up the browser requests to the application server. This information is downloaded to the new webserver and the session continues).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg/Caronni/Sundaresan  and include receiving a status message from the second server related to server performance; and in response to receiving the status message, sending, from the client, a new connection request to at least a third server, wherein the third server is part of the clustered environment; connecting to the third server; and providing, to the third server, a session identifier indicating a previously established session with the second server using the teaching of Lin. One of ordinary skill in the art would have been motivated to do so in order to provide better service to web browsers by facilitating secure communication between the web browser and the application server.  Since the state server retains the logged information related to the session during shutting down operation of the web server, the web server can retrieve the stored session information to continue the session between the browser and the application server. 

11.	The claim 30 is rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in view of Caronni et al. (US 7685312 B1) hereinafter referred as Caronni in view of Kim (US 20080155552 A1) hereinafter Kim and further in view of Sundaresan et. al. (US 20030033412 A1) hereinafter referred as Sundaresan.

Regarding  claim 30,  Josefsberg discloses a computer memory encoding computer-executable instructions that, when executed by at least one processor, cause the at least one processor to 117528581.1Amendment dated April 26, 2022 Reply to Office Action of January 27, 2022 perform a set of operations for establishing a session with a clustered server environment (see Figs 1 and 7), the set of operations comprising: 
receiving a plurality of addresses, wherein each address identifies a server in the clustered server environment ([see paragraph 0016 and 0019] client receives a list of IP address from the DNS server);
 sending a first request to connect to a first server identified by a first address of the plurality of addresses ([see paragraph 0016] client application tries to connect to the first IP address listed in the DNS resolver cache); 
 prior to connecting to the first server: selecting; a subset of addresses from the plurality of addresses, the subset of addresses comprising a second address identifying a second server and sending a second request to connect to the second server  (para [0019]-[0020], [0050]-[0054], see also Figs1 and 5] upon selection of the optimal IP address, the client 520 attempts to establish a connection with the server 530. However, per a failure block 618, the connection fails. Receiving a list of IP addresses...selecting a best IP address from the list [i.e. client sends connection request with IP address xxx.xxx.xxx.197 and when connection fails; client sends connection request with different IP address i.e. xxx.xxx.xxx.199 (i.e. the second IP address, i.e. xxx.xxx.xxx.199 identifies server 530[i.e. second server]); and 
 wherein the second server is different from the first server ([para. [0054], see also Fig1,4 and 5] second IP address, i.e. xxx.xxx.xxx.199 is different from first  IP address i.e. xxx.xxx.xxx.197);
Josefsberg may not explicitly disclose randomly selecting  subset of addresses from the plurality of addresses. 
 However, Caronni discloses randomly selecting  subset of addresses from the plurality of addresses (co. 4 lines 15-18)  the client randomly selects an address belonging to the address space that is mapped with the servers. The randomly selected address is located within a specific range in the address space).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg and include randomly selecting  subset of addresses from the plurality of addresses using the teaching of Caronni. One of ordinary skill in the art would have been motivated to do so in order to 
provide easy lookup using a hash function, when the data is needed.
Josefsberg  in view of Caronni discloses claim 1 as recited above. Josefsberg in view of Caronni may not explicitly disclose a third address identifying and sending a third request to connect to the third server, wherein the third server is different from the first server and the second server and receiving, from the first server in response to the first request, a first indication of success.
However Kim discloses a third server a third address identifying a third server (para. [0033]-[0034] the client 210 may transmit connection request signals to the plurality of servers 220-1, 220-2, 220-3, . . . , 220-N, The client 210 may store a server list (such as a list of Internet Protocol (IP) addresses of the plurality of servers 220-1, 220-2, 220-3, . . . , 220-N) see also Fig. 2  server 3, 220-3 [ i.e. third server/third address]);
sending a third request to connect to the third server, wherein the third server is different from the first server and the second server (para [0033]-[0034] the client 210 may transmit connection request signals to the plurality of servers 220-1, 220-2, 220-3, . . . , 220-N, see also Fig. 2  server 3, 220-3 [i.e. third server/third address] and servers 220-1, 220-2, (first and second servers) are different form 220-3/third server); 
receiving, from the first server in response to the first request, a first indication of success (para. [0034] If a plurality of response signals corresponding to the connection request signals is received, the client 210 may connect to the server sending the first received response signal. For example, if response signals are received from a first server 220-1, a second server 220-2, and a third server 220-3 among the plurality of servers 220-1, 220-2, 220-3, . . . , 220-N, the client 210 may connect to the server 1 220-1 transmitting the first received response signal).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg in view of Caronni and include disclose a third address identifying and sending a third request to connect to the third server, wherein the third server is different from the first server and the second server and receiving, from the first server in response to the first request, a first indication of success using the teaching of Kim. One of ordinary skill in the art would have been motivated to do so in order to distribute the traffic load efficiently.


Josefsberg in view of Caronni and further in view of Kim discloses 30 as recited above. Josefsberg in view of Caronni and further in view of Kim  may not explicitly disclose determining, based at least in part on the first indication and the second indication, to connect to the second server; and connecting to the second server instead of the first server.  However, Sundaresan discloses receiving, from the second server in response to the second request, a second indication of success and receiving, from the second server in response to the second request, a second indication of success ([see paragraph 0008] second request message is sent to `cluster` requesting second connection information for connecting to `server`, where the requested second connection information corresponds to the second server.  A second reply message containing the requested second connection information is received from `cluster`, the client application is connected to `server` on `cluster` based on the received second connection information); 
determining, based at least in part on the first indication and the second indication, to connect to the second server; and connecting to the second server instead of the first server ([see paragraph 0008] second request message is sent to `cluster` requesting second connection information for connecting to `server`, where the requested second connection information corresponds to the second server.  A second reply message containing the requested second connection information is received from 
`cluster`, the client application is connected to `server` on `cluster` based on the received second connection information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg/Caronni/Kim and include receiving, from the second server in response to the second request, a first indication of success and based on the first indication of success, connecting to the second server and determining, based at least in part on the first indication and the second indication, to connect to the second server; and connecting to the second server instead of the first server using the teaching of Sundaresan. One of ordinary skill in the art would have been motivated to do so in order to efficiently connect client to specified server.

12.	The claim 31 is rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in view of Caronni et al. (US 7685312 B1) hereinafter referred as Caronni in view of Kim (US 20080155552 A1) hereinafter Kim in view of  Sundaresan et. al. (US 20030033412 A1) hereinafter referred as Sundaresan  and further in view of Chen et al. (US20060047751) hereinafter referred as Chen.

Regarding claim 31, Josefsberg in view of Caronni in view of Kim and further in view of Sundaresan discloses the first indication of success comprises a first load indication for the first server and the second indication of success comprises a second load indication for the second server as recited in claim 30 above. Josefsberg in view of Caronni  in view of Kim and further in view of Sundaresan may not explicitly disclose determining to connect to the second server comprises comparing the first load indication and the second load indication to determine the second server has a lighter load than the first server. However, Chen discloses determining to connect to the second server comprises comparing the first load indication and the second load indication to determine the second server has a lighter load than the first server. ([see paragraphs 0020-0021] if the first-chance server is more heavily loaded than the next-neighbor server, it forwards the request to the next-neighbor server. the next-neighbor server processes the request, forwarding the response either directly to the client).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg/Caronni/ Kim/Sundaresan  and include wherein the first indication of success comprises determining to connect to the second server comprises comparing the first load indication and the second load indication to determine the second server has a lighter load than the first server using the teaching of Chen. One of ordinary skill in the art would have been motivated to do so in order to maintain more accurate load balancing and achieves significantly better performance.

13.	The claim 32 is rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in view of Caronni et al. (US 7685312 B1) hereinafter referred as Caronni in view of Kim (US 20080155552 A1) hereinafter Kim in view of  Sundaresan et. al. (US 20030033412 A1) hereinafter referred as Sundaresan and further in view of Chen et al. (US20060047751) hereinafter referred as Chen.

Regarding claims 32, Josefsberg in view of Caronni in view of Kim and further in view of Sundaresan discloses claim 30 as recited above. Josefsberg in view of Caronni in view of Kim and further in view of Sundaresan may not explicitly disclose wherein the second request is sent a predetermined period of time after sending the first request.  However,  Lee discloses wherein the second request is sent a predetermined period of time after sending the first request ([see col 8 lines 42-60] if the response time becomes excessive (i.e. the response time exceeds a threshold time) then user software 80 sends a request to name server 82 that it be connected to a different service selection server 71 (step 95).  Currently available name servers 82 support requests from client software to be connected to a different server.  The threshold time may be a preset value which is provided in user software 80 or may be a value which is computed from previous response times experienced by software 80.  Name server 82 returns the address of a different service selection server 71 for the user software 80 to connect to.  Name server 82 may select the different service selection server 71 randomly from other available service selection servers 71.  User software 80 then connects to the new service selection server 71.  The result is that the loads on service selection servers 71 tend to become balanced because user software 80 which is experiencing unacceptable response times from a service selection server 71 will switch to a different service selection server 71. Name server 82 may select the different service selection server 71 randomly from other available service selection servers 71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg/Caronni/ Kim/Sundaresan  and include wherein the second request is sent a predetermined period of time after sending the first request using the teaching of Lee. One of ordinary skill in the art would have been motivated to do so in order to create communication channels that provide the subscription to the subscriber automatically.

14.	The claim 33 is rejected under 35 U.S.C 103(a) as being unpatentable over Josefsberg et al. (US 20090222582 A1) hereinafter referred as Josefsberg in view of Caronni et al. (US 7685312 B1) hereinafter referred as Caronni in view of Kim (US 20080155552 A1) hereinafter Kim in view of Sundaresan et al. (US 20030033412 A1) hereinafter referred as Sundaresan and further in view of Lin et al. (US 20020073211 A1 ) hereinafter referred as Lin.

Regarding claim 33, Josefsberg in view of Caronni in view of Kim and further in view Sundaresan discloses plurality of servers as recited in claim 30 above. Josefsberg in view of Caronni in view of Kim and further in view of Sundaresan may not explicitly disclose receiving a status message from the second server related to server performance; and in response to receiving the status message, sending, from the client, a new connection request to at least a fourth server, wherein the fourth server is part of the clustered environment; connecting to the fourth server; and providing, to the fourth server, a session identifier indicating a previously established session with the second server. However, Lin discloses receiving a status message from the second server related to server performance ([see paragraph 0027 and Fig. 9] the load balancer is configured to balance the incoming load of browser requests among the webservers.  Once connected, the webservers may be configured to communicate amongst each other to share status information related to communication sessions between browsers and application servers); and in response to receiving the status message, sending, from the client, a new connection request to at least a fourth server, wherein the fourth server is part of the clustered environment, connecting to the fourth server ([see paragraph 0070]…the state server continues to monitor the webservers clustered for the application server. If, however, the webserver is found inactive, connecting to the new webserver [i.e. connecting to the new server construed as fourth]); and providing, to the fourth server, a session identifier indicating a previously established session with the second server ([see paragraphs 0026, 0042 and 0070] the new webserver downloads the browser information from the state machine, which was stored during the session between the browser and the former webserver serving up the browser requests to the application server. This information is downloaded to the new webserver and the session continues).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the teaching of Josefsberg/Caronni/ Kim/Sundaresan  and include receiving a status message from the second server related to server performance; and in response to receiving the status message, sending, from the client, a new connection request to at least a fourth server, wherein the fourth server is part of the clustered environment; connecting to the fourth server; and providing, to the fourth server, a session identifier indicating a previously established session with the second server using the teaching of Lin. One of ordinary skill in the art would have been motivated to do so in order to provide better service to web browsers by facilitating secure communication between the web browser and the application server.  Since the state server retains the logged information related to the session during shutting down operation of the web server, the web server can retrieve the stored session information to continue the session between the browser and the application server. 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/
Examiner, Art Unit 2448                                                                                                                                                                                                        

/JONATHAN A BUI/Primary Examiner, Art Unit 2448